DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-13 are pending and are examined.

					Note
The examiner notes that a new non-final rejection is applied in light of the pre-brief appeal conference decision 12/13/21. The examiner notes that claim 7 (directed to a method for extracting nucleic acid) is not dependent on the device and does not include the structures disclosed in claim 1.

Claim Objections
Claim 7 is objected to because of the following informalities: “a eluent compartment” should be corrected to “an eluent compartment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, “an extraction module” is unclear and indefinite. What is being extracted? What makes the module “an extraction module”? What is the structure of the “extraction module”? How does the extraction module communicate with the liquid receiving module? Where is the extraction module relative to the other claimed structures (including the other modules)? Is it surrounding it, above it, or below it? Please clarify.

Regarding Claims 1-7, “An extraction cassette” is unclear and indefinite. There is no recitation of any structure with extracting capability. Although “extraction module” is claimed in claim 1, there is no further structure explaining how the module is extracting and what it is extracting. 

	Regarding Claims 7-9, “a method for extracting nucleic acid” is unclear and indefinite. No nucleic acid is positively recited and no step of how the nucleic acid is extracted from a sample or liquid is recited. Please clarify how nucleic acid is extracted since the preamble of claim discloses “a method for extracting nucleic acid”. 

Claim 7, the limitation “heating the sample inside the sample compartment” is unclear and indefinite. How is the sample being “heated inside the sample compartment? No structure such as a heater is provided in the claim to heat the sample compartment. Please clarify the structure such that the steps of the method can be performed.

Regarding Claim 10, the limitation “the nucleic acid” lacks antecedent basis. Nucleic acid is not previously recited. Only the preamble in claim 7 states “a method for extracting nucleic acid” but the sample is not described to have a nucleic acid. How is a “nucleic acid” captured from the mixed liquid by the extraction module? Please clarify.

Regarding Claim 8-10, the term “moving” is unclear and indefinite. How is the alcohol being moved from the alcohol compartment to the sample compartment? Similarly, how is the mixed liquid moving in the first mixing compartment? How is the mixed liquid moving from the first mixing compartment and the second mixing compartment? How is the mixed liquid moved into the extraction module? How is the mixed liquid moved into the first waste-liquid compartment of the extraction module. Please clarify the structure that allows the movement of a liquid from one place to another place.

Regarding Claim 10, the limitation “moving the mixed liquid into a first-waste liquid compartment of the extraction module” is unclear and indefinite? Through what structure is the mixed liquid being moved? Is there a channel (that allows fluid 

Regarding Claim 11, the limitation “progressively moving” is unclear and indefinite. What does progressively moving mean as it relates to a method step and how does it compare and contrast to the method step “moving”. Does “progressively moving” mean that the movement is slower or faster? Is there a pump where the movement is controlled? Please clarify the meaning of progressively moving and how it relates to the structure of the device and whether a different structure controls the movement of the first and second detergents moving versus the movement of the mixed liquid in earlier claims 9 and 10. 

Regarding Claim 13, the limitation “take out” is unclear and indefinite”. What does “take out” mean? Is this a manual removal? How does the separation occur and how and where is the nucleic acid separated (extracted or eluted) from the remaining parts of the sample? Where is the nucleic acid eluted to? Please clarify the final steps of the nucleic acid extraction.

Claims 2-6 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pub 2007/0292858).
Regarding Claim 7, Chen teaches a method for extracting nucleic acid ([0011] FIG. 5 is a schematic of a two port sample processing cartridge for performing immuno-PCR tests for proteins and PCR test for nucleic acid, [0055] In the second track, nucleic acids may be extracted from a sample and split into a plurality of sub-tracts for spatially multiplexed PCR amplification to detect single bacteria species.), 
comprising steps of providing an extraction cassette ([0011] FIG. 5 is a schematic of a two port sample processing cartridge for performing immuno-PCR tests for proteins and PCR test for nucleic acid), 
wherein the extraction cassette comprises a liquid receiving module and an extraction module (Fig. 5 shows the inlet and the sample receiving area all the way through the steps of elution buffer which leads to the extraction of a nucleic acid, the liquid receiving module would be the top part such as where the sample receiving inlet 1 or 2 is and where the elution buffer is shown in row 5 is the extraction module), 
the extraction module communicates with the liquid receiving module, the liquid receiving module comprises a sample compartment (the liquid receiving module would be the top part such as where the sample receiving inlet 1 or 2 is and where the elution buffer is shown in row 5 is the extraction module. The sample receiving area shown in row 1 would be the sample compartment and part of the liquid receiving module. These 
an alcohol compartment (lysis buffer), 
a first mixing compartment ([0065] A process of mixing two substances, where at least one is liquid, located in adjacent segments may be accomplished by: releasing the clamp between the two segments, moving the liquid contained in the first segment, through an opened breakable seal to the second segment; Examiner notes that “mixing” is a step for the method but there is no structure to support mixing to occur in the first mixing compartment. Is there a stirrer or are two liquids or a solid and a liquid being mixed?), 
a second mixing compartment (DNA labeled antibody; when there is an antibody it will be mixed with the sample that was coming from the previous step; Examiner notes that “mixing” is a step for the method but there is no structure to support mixing to occur in the second mixing compartment. Is there a stirrer or are two liquids or a solid and a liquid being mixed?), 
a first detergent compartment (Fig. 5, wash solution), 
a second detergent compartment (Fig. 5, wash solution #2, the lower one) and 
a eluent compartment (Fig. 5, elution buffer is where there would be eluent compartment); 
Application No. 16/229,620 Attorney Docket No. 0941/3194PUS2 Response to Office Action dated 8 Apr 2021 Page 4 of 10filling an alcohol into the alcohol compartment ([0033] one or more reagents can be stored either as dry substance and/or as liquid solutions in segments of the array of segments. Isopropanol, ethanol solution), 

heating the sample inside the sample compartment ([0079] Lysis can be achieved by heating a sample at a set temperature or by using a combination of heat and chemical agents to break open cell membranes, cell walls or uncoat virus particles.), 
wherein the sample compartment and the alcohol compartment are two separate compartments connected by a channel (Not the sample reciving are is in row 1 and the lysis buffer/process control is shown in row 2 for inlet 2 or alternatively, the dilution buffer is shown in row 2 for inlet 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub 2014/0206073).
Regarding Claim 1, Park teaches an extraction cassette, comprising: an extraction module (the mixture may then be extracted from rehydration chambers R1 to R6. An extraction module includes R1 to R6); and 
a liquid receiving module ([0050] The microfluidic system includes a reagent supply device 50), which communicates with the extraction module (reagent supply device 50 is in fluid communication with rehydration chambers R1-R6. See connection arrows), 
the liquid receiving module (reagent supply device 50) comprising: 
a receiving module body, comprising a first side, a second side and a sample feeding hole, wherein the first side is opposite the second side ([0062] As shown in FIG. 4, the fluid flow part 10 includes patterns, such as various through holes and inlets. Fluid flow part 10 includes inlets 110, 111, and 112 and outlet 113 connected to reagent 
the sample feeding hole is formed on the first side (Inlets 110, 111, and 112. The inlet would be a sample feeding hole and formed on a first side of the reagent supply device 50); 
a sample compartment, formed in the receiving module body (Fig. 1, sample chamber shown in reagent supply device 50), 
wherein the sample compartment communicates with the sample feeding hole ([0051] a sample chamber in which the sample is injected; [0008] a plurality of inlets connected to the reagent supply device and forming an integrated fluid flow between the binding-lysis chamber, the rehydration chambers, and the amplification chambers. There is fluid communication between the sample feeding hole and the sample compartment via the binding-lysis chamber 117), 
the sample compartment comprises a first sample compartment connection hole and a second sample compartment connection hole ([0008] a plurality of inlets connected to the reagent supply device and forming an integrated fluid flow between the binding-lysis chamber, the rehydration chambers, and the amplification chambers. Note Fig. 1), and 
the first sample compartment connection hole nears the first side relative to the second side (there is a hole near the first side, there is inherently a hole in the sample compartment where the sample is placed into the compartment. There is also an outlet (second connection hole) that would lead the sample to move from the sample chamber to the binding-lysis chamber as shown in Fig. 1); 

a first channel, by which the alcohol compartment communicates with the first sample compartment connection hole of the sample compartment, wherein at least one portion of the first channel is located between the alcohol compartment and the second side (the microfluidic system 1 implementing the integrated flow channel system between the reagent supply device 50 and the plurality of chambers will be described.), and 
wherein the sample compartment and the alcohol compartment are two separate compartments connected by the first channel (note in Fig. 1 there are a plurality of chambers shown in the reagent supply device 50. [0051] The plurality of reagent chambers, for example, may be a lysis buffer chamber in which a lysis buffer for cell lysis is injected, and a washing buffer chamber in which a washing buffer is injected.).
Park is silent to a sealing member, adapted to seal the sample feeding hole.
Park teaches in other holes that are sealed. Specifically, [0068] A diameter of protrusion 145 of rehydration cover 14 may be formed to be slightly, e.g., about 10 .mu.m, larger than a diameter of second through hole H2, in order to form a seal without 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sample feeding hole in the device of Park by adding a seal (adhesive or an elastic material cover) in order to prevent drying out of the sample or contaminants getting into the sample from the exterior of the device.  

Allowable Subject Matter
Claims 2-6 and 8-13 are objected to as being dependent upon a rejected base claim (prior art is cited for the independent claims 1 and 7) and are rejected due to 112b rejections (either directly or by virtue of being dependent on a 112b rejected base claim). However, these claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with amendments to overcome the outstanding 112b issues.

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the alcohol compartment comprises an alcohol compartment connection hole, the alcohol compartment connection hole nears the second side relative to the first side, and the first channel connects the alcohol compartment connection hole to the first sample compartment connection hole.

The prior art does not teach or suggest moving the alcohol from the alcohol compartment to the sample compartment, wherein the sample and the alcohol are mixed into a mixed liquid.

Response to Arguments
Applicant’s arguments (as listed on the preappeal brief request), see pages 1-5, filed 11/4/21, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (US Pub 2014/0206073) for claim 1 and in view of Chen (US Pub 2007/0292858) for claim 7.

First, Applicant argues on page 2 the elements of the prior art of Knight (previously cited) are not defined in regard to the sample compartment, the alcohol compartment, and the first channel.
In response, the examiner notes a new rejection is cited in light of Applicant’s arguments. The examiner also notes there are 112b rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798